 
EXHIBIT 10.1
 


AMENDED AND RESTATED CONTRACT OF EMPLOYMENT (“AGREEMENT”) EFFECTIVE AS OF THE
1st DAY OF JANUARY 2010 (“EFFECTIVE DATE”).






BETWEEN:
TALEO (CANADA) INC., having a place of business at 330  St-Vallier St. East,
Suite 400, in the City and District of Quebec, Province of Quebec, G1K 9C5,

               
                 (hereinafter referred to as “Taleo”)




AND:                                           Guy Gauvin
                
                  (hereinafter referred to as the “Executive”)




PRÉAMBULE


WHEREAS Taleo is actively involved in the area of the development of software;
 


 
WHEREAS the detailed research of Taleo regarding the resolution of management
problems involving recruitment has resulted in the creation and development of a
certain software;
 


 
WHEREAS the certain software of Taleo expresses itself through the data programs
and technical documentation regarding the system;
 


 
WHEREAS Taleo possesses a certain technical expertise which is unique and
innovative to Taleo and as such is confidential in nature;
 


 
WHEREAS it is of paramount importance to Taleo that the Executive holds in the
strictest of confidence any and/or all confidential information which he may
acquire during his employment with Taleo;
 


 
WHEREAS Taleo wishes to employ the Executive;


WHEREAS the Executive wishes to be employed by Taleo.










 






































































 



































 
 

--------------------------------------------------------------------------------

 

WHEREFORE THE PARTIES COVENANT AND AGREE AS FOLLOWS:


SECTION 1 – INTERPRETATION; TERM.


1.1  
The division of this Contract of employment into articles and sections, and the
use of section titles is for convenience of reference only and shall not affect
the interpretation or construction of this agreement.



1.2  
This agreement amends and restates the Contract of Employment between Taleo
(Canada) Inc. and Guy Gauvin with an effective date of March 8, 2006. The term
of this Agreement shall be four (4) years from the Effective Date of this
Agreement (i.e. January 1, 2010).  The parties agree to engage in a good faith
review and renewal evaluation of this Agreement at the third anniversary of the
Effective Date. If at the time of expiration of this Agreement the Company is
engaged in discussions that may involve a Change in Control, as defined below,
the term if this agreement shall be automatically extended by eighteen (18)
months from the original date of expiration.





SECTION 2 – TERMS OF EMPLOYMENT


2.1  
Subject to the terms and conditions of this Contract of Employment, Taleo agrees
to employ the Executive in the position of Executive Vice President, Global
Services.  The Executive will report to Taleo’s Chief Executive
Offer.  Executive will assume and discharge such responsibilities as are
commensurate with such position and as the CEO may direct from time to time.



2.2  
In addition, the Executive shall provide such reasonable services as may, from
time to time, be determined by his/her manager or such other person as Taleo may
designate, and shall provide updates on his/her activities on a regular and
timely basis or as requested.



2.3  
During the term of employment, the Executive will devote his/her full time,
skill and attention to his/her duties and responsibilities and shall perform
faithfully and diligently.



2.4  
During the term of employment with Taleo, the Executive will not engage in any
other employment, occupation, consulting, or other business activity directly
related to the business in which Taleo is now involved or becomes involved
during the term of employment nor will the Executive engage in any other
activities that conflict with his/her obligations to Taleo.



2.5  
The term of employment between Taleo and the Executive in the position of
Executive Vice President, Global Services shall be for an indeterminate period
of time beginning January 1, 2005.



2.6  
The Executive may be required to engage in such travel (within Canada and/or
abroad) as may be necessary to adequately perform his/her duties outlined
herein.



 
SECTION 3 – COMPENSATION AND OTHER BENEFITS
 
3.1  
Base Salary.  Taleo shall pay Executive an annual salary of $227,500.00 CAD as
compensation for Executive’s services (the “Base Salary”).  The Base Salary will
be paid periodically in accordance with the Taleo’s normal payroll practices
(but no less frequently than once per month) and be subject to the usual,
required withholding.  Executive’s Base Salary will be subject to periodic
review and adjustment (subject to Section 6.8(ii) and the other provisions of
this Agreement), and such adjustments will be made based upon the Company’s
standard practices or the discretion of the Company’s Board of
Directors.  Adjustments to Base Salary shall be incorporated into this Agreement
upon the effective date of the adjusted Base Salary.

 

 
 

--------------------------------------------------------------------------------

 

3.2  
Bonus.  Executive’s annual target for the aggregate amount of annual and
quarterly bonuses will be $227,500.00 CAD (“Target Bonus”).  Allocation,
eligibility and payment of Target Bonus will be based upon achievement of
quarterly or yearly performance goals approved by the Chief Executive
Officer.  Executive will have the opportunity to discuss the nature of such
performance goals with the Chief Executive Officer prior to such performance
goals being approved by the Chief Executive Officer.  Target Bonus amounts will
not be earned unless Executive remains employed through the relevant quarter
(for quarterly bonus payments) and through the end of the fiscal year (for
annual bonus payments).  Bonus payments, if any, will be made no later than the
15th day of the third month following the later of (i) the end of the Company’s
fiscal year in which such bonus is earned, or (ii) the end of the calendar year
in which such bonus is earned. Executive’s Target Bonus will be subject to
periodic review and adjustment (subject to Section 6.8(ii) and the other
provisions of this Agreement), and such adjustments will be made based upon the
Company’s standard practices or the discretion of the Company’s Board of
Directors. Adjustments to Target Bonus shall be incorporated into this Agreement
upon the effective date of the adjusted Target Bonus.

 
3.3  
Taleo shall be responsible for directly making all payroll deductions as source
which may be due to the appropriate government authorities as well as those
deductions related to internal benefits programs.

 
3.4  
The Executive agrees and authorizes Taleo to make the necessary deductions from
his compensation or any other amount which may be owing in the case of an over
payment made to the Executive.

 
 
 
 
3.5
Upon hiring the Executive will be eligible to receive medical and fringe
benefits including: life insurance, disability insurance (short term and long
term), healthcare coverage, dental coverage, home internet access (cable modem
or high speed access) in line with Taleo programs that may be changed from time
to time.  Complete details of Taleo benefit plans will be reviewed with the
Executive upon commencement of employment.  Taleo reserves the right to change
its benefits programs at any time.

 
3.6
Upon presentation of appropriate receipts and manager approval, Taleo shall
reimburse the Executive for all ordinary and necessary business expenses as have
been reasonably and necessarily incurred, according to the Taleo’s expense
reimbursement policy.





SECTION 4 – VACATION


4.1  
      The Executive shall be entitled to vacation in accordance with Taleo’s
Canadian Annual Vacation Policy but not in any event less than four (4) weeks of
paid annual vacation.



4.2  
      It is understood and agreed that the Executive must receive prior approval
from Taleo with respect to the scheduling of vacation according to the Annual
Vacation Policy.



4.3  
     The Executive will be entitled to paid days off for the statutory holidays
established by provincial legislation in accordance with provincial law.





SECTION 5 – ABSENCES & HOURS OF WORK
 
5.1
The minimum work expectation is 40 hours per week.

 
5.2
It is understood and agreed upon between Taleo and the Executive that the
Executive shall not be entitled to receive any remuneration whatsoever for hours
worked in excess 40 hours and that such work may be expected and obligatory.

 


 

 
 

--------------------------------------------------------------------------------

 

SECTION 6 - TERMINATION OF EMPLOYMENT


6.1  
If Taleo or a successor corporation terminates Executive’s employment for any
reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and either such event did not takes place within sixty
(60) days prior to or eighteen (18) months following a Change in Control (as
defined below), then Company or the successor corporation will pay Executive:



6.1.1 for any bonus period partially completed at the time of Executive’s
termination or resignation, a lump sum equal to the daily prorated amount of
Executive’s then-current quarterly bonus (if any) and annual bonus, less any
applicable state and federal required withholding amounts and other lawful
deductions;


6.1.2 an additional lump sum equal to one hundred percent (100%) of Executive’s
Base Salary at the rate in effect at the time of Executive’s resignation or
termination of employment, less any applicable state and federal required
withholding amounts and other lawful deductions; and


6.1.3 reimbursement costs for any applicable premiums Executive pays for
coverage for Executive and Executive’s eligible dependents for substantially the
same health insurance coverage as provided by the Taleo plan for a period of 12
months following the termination of Executive’s employment, or the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.


6.2  
If Company or a successor corporation terminates Executive’s employment for any
reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and either such event takes place within sixty (60)
days prior to or eighteen (18) months following a Change in Control (as defined
below), then Company or the successor corporation will pay Executive:



6.2.1 for any bonus period partially completed at the time of Executive’s
termination or resignation, a lump sum equal to the daily prorated amount of
Executive’s then-current quarterly bonus (if any) and annual bonus, less any
applicable state and federal required withholding amounts and other lawful
deductions;


6.2.2 an additional lump sum equal to one hundred percent (100%) of Executive’s
Base Salary at the rate in effect at the time of Executive’s resignation or
termination of employment, less any applicable state and federal required
withholding amounts and other lawful deductions;


6.2.3 an additional lump sum equal to one hundred percent (100%) of Executive’s
then-current Target Bonus, less any applicable state and federal required
withholding amounts and other lawful deductions; and


6.2.4 reimbursement costs for any applicable premiums Executive pays for
coverage for Executive and Executive’s eligible dependents for substantially the
same health insurance coverage as provided by the Taleo plan for a period of 12
months following the termination of Executive’s employment, or the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.


6.3  
All benefits set forth in Sections 6.1 and 6.2 are collectively referred to as
“Severance.”  In the event Executive is entitled to Severance under Section 6.2,
Executive will not longer be entitled to Severance under Section 6.1.  Subject
to Section 6.13 and to any required six (6) month delay pursuant to Appendix A,
if applicable, Severance payments, other than reimbursement of health insurance
premiums, shall be made by Taleo in one lump sum and shall be paid within thirty
(30) days of any such termination of employment.


 
 

--------------------------------------------------------------------------------

 

In addition to Severance, in the event that Company or a successor corporation
terminates Executive’s employment for any reason other than Cause (as defined
below) or if Executive resigns for Good Reason (as defined below) and either
such event did not take place within sixty (60) days prior to or eighteen (18)
months following a Change in Control (as defined below), then (i) Executive will
receive immediate vesting with respect to the number of unvested stock options
and stock appreciation rights that would have vested in accordance with
Executive’s then-current stock option grants and stock appreciation rights had
Executive remained employed for an additional 6 months, (ii) the Company’s right
of repurchase shall immediately lapse with respect to Executive’s then-current
restricted stock grants for which the Company’s right of repurchase would
otherwise have lapsed within 6 months from the date of such termination or
resignation of employment, and (iii) the Executive will receiving immediate
vesting with respect to Executive's outstanding restricted stock units,
performance shares and other equity compensation that would have vested had
Executive remained employed for an additional 6 months.  If an award vests in
whole or in part on the achievement of performance metrics that have not been
achieved at the time of the Executive’s termination or resignation, vesting of
such awards shall not be accelerated. In the event of Executive’s termination of
employment as described in this Section 6.4, the Executive’s then vested stock
options shall be exercisable for 3 months after Executive’s date of
termination.  Notwithstanding the foregoing, in no case shall any option be
exercisable after the expiration of its term.


6.4  
In addition to Severance, in the event that Company or a successor corporation
terminates Executive’s employment for any reason other than Cause (as defined
below) or if Executive resigns for Good Reason (as defined below) and either
such event takes place within sixty (60) days prior to or eighteen (18) months
following a Change in Control (as defined below), Executive will receive
immediate vesting with respect to all unvested stock options and stock
appreciation rights that are held by Executive, the Company’s right of
repurchase shall lapse entirely with respect to restricted stock grants from the
Company to Executive, and the vesting of all Executive's outstanding restricted
stock units, performance shares and other equity compensation shall immediately
vest in full; provided, however, if the award vests in whole or in part on the
achievement of performance metrics, such metrics shall be deemed achieved at
100% of target levels (unless otherwise provided in the applicable award
agreement).  In the event of Executive’s termination of employment as described
in this Section 6.5, the Executive’s then outstanding stock options shall be
exercisable for 3 months after Executive’s date of termination.  Notwithstanding
the foregoing, in no case shall any option be exercisable after the expiration
of its term.



6.5  
To the extent the terms of Executive's option agreement provide for terms more
favorable than the ones set forth in this Agreement, the terms of the option
agreement shall prevail.



6.6  
For purposes of this Section 6, “Cause” means (i) any act of personal dishonesty
taken by Executive in connection with Executive’s employment responsibilities,
(ii) Executive’s conviction of a felony, (iii) any act by Executive that
constitutes material misconduct, (iv) repeated failures to follow the lawful,
reasonable instructions of the Chief Executive Officer, or (v) substantial
violations of employment or fiduciary duties, responsibilities or obligations to
Taleo.



6.7  
For purposes of this Section 6, “Good Reason” means (i) without Executive’s
consent, a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, other than a reduction where
Executive are asked to assume substantially similar duties and responsibilities
in a division of a larger entity after a Change in Control; (ii) without
Executive’s consent, a reduction of Executive’s Base Salary or Target Bonus
other than a one-time reduction that does not exceed twenty percent (20%) and
that is also applied to substantially all of Taleo’s senior executives; (iii)
without Executive’s consent, Executive’s relocation to a facility or a location
greater than 75 miles from Quebec, QC; or (iv) the failure of a successor entity
after a Change in Control to assume this Agreement.  If Executive does not
notify Taleo in writing that Executive believes a significant reduction of
Executive’s duties, position or responsibilities has occurred pursuant to this
Section 6 within thirty days of the event or occurrence that Executive believes
to have resulted in such a significant reduction, then such reduction shall be
deemed for purposes of this Agreement as not constituting Good Reason, as that
terms is used in this Section 6.  Disagreement as to the allocation, eligibility
and payment of Target Bonus to be set forth in a Target Bonus Schedule shall not
be a basis for Good Reason resignation.


 
 

--------------------------------------------------------------------------------

 

For purposes of this Section 6, “Change in Control” means the occurrence of any
of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Taleo representing fifty percent (50%) or more of the total voting power
represented by the Taleo’s then outstanding voting securities and such change in
ownership results in broad management changes at Taleo; or (ii) the consummation
of the sale or disposition by Taleo of all or substantially all of Taleo’s
assets; or (iii) the consummation of a merger or consolidation of Taleo with any
other corporation, other than a merger or consolidation which would result in
the voting securities of Taleo outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) more than fifty percent (50%)
of the total voting power represented by the voting securities of Taleo or such
surviving entity or its parent outstanding immediately after such merger or
consolidation.


6.8  
Notwithstanding the above, Taleo’s Chief Executive Officer reserves the right to
make reasonable organizational structure changes reasonably commensurate with
the position of Chief Executive Officer.  Such changes may include the shifting
or reassignment of divisional, geographic or team responsibilities among members
of the executive team.  Such changes are within the reasonable discretion of the
Chief Executive Officer and shall not constitute Good Reason, as that term is
used in this Section 6.



6.9  
Termination due to Death or Disability.  If Executive’s employment terminates by
reason of death or Disability, then (i) Executive will be entitled to receive
benefits only in accordance with the Taleo’s then applicable plans, policies,
and arrangements, and (ii) Executive’s outstanding equity awards will terminate
in accordance with the terms and conditions of the applicable award
agreement(s).



6.10  
Sole Right to Severance.  This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of Executive’s employment.  To the extent Executive receives
severance or similar payments and/or benefits under any other Taleo plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be correspondingly reduced
(and vice-versa).



6.11  
Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to this Agreement will be subject to Executive signing and not revoking
a separation agreement and release of claims (the “Release”) in a form
reasonably acceptable to Taleo which becomes effective within sixty (60) days
following Executive’s employment termination date or such earlier date as
required by the Release (such deadline, the “Release Deadline”).  The Release
will provide (among other things) that Executive will not disparage Taleo, its
directors, or its executive officers, and will contain No-Inducement, No-Solicit
and Non-Compete terms consistent with Section 6.14 of this Agreement.  No
Severance pursuant to this Agreement will be paid or provided until the Release
becomes effective.  Notwithstanding any timing of payment provision in
Section 6, in the event Severance payments provided under Section 6.1 or
Section 6.2 would be considered Deferred Payments (as defined Appendix A below),
then the following timing of payments will apply to such Deferred Payments, in
each case subject to any delay in payment required by the provisions of Appendix
A (and provided the Release becomes effective):



6.11.1 If the Release Deadline is on or before December 10 of the calendar year
in which Executive’s “separation from service” (within the meaning of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and any
final regulations and official guidance promulgated thereunder (together,
“Section 409A”)) occurs, any portion of the severance payments or benefits
provided under Section 6.1 or Section 6.2 that would be considered Deferred
Payments will be paid to Executive on or before December 31 of that calendar
year or such later time as required by (A) the payment schedule applicable to
each payment or benefit as set forth in Section 6, or (B) if applicable,
Appendix A of this Agreement; and

 
 

--------------------------------------------------------------------------------

 

If the Release Deadline is after December 10 of the calendar year in which
Executive’s “separation from service” (within the meaning of Section 409A)
occurs, any portion of the severance payments or benefits provided under
Section 6.1 or Section 6.2 that would be considered Deferred Payments will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such separation of service occurs or such later time as
required by (A) the payment schedule applicable to each payment or benefit as
set forth in Section 6, (B) the Release Deadline, or (C) if applicable, Appendix
A of this Agreement.


6.12  
Non-solicitation and other terms in separation agreement.  In the event of a
termination of Executive’s employment that otherwise would entitle Executive to
the receipt of Severance pursuant to Section 6, Executive agrees that as a
condition to receipt of Severance, during the 12-month period following
termination of employment, Executive, directly or indirectly, whether as
employee, owner, sole proprietor, partner, director, founder or otherwise, will
(i) not hire, solicit, induce, or influence any person to modify Executive’s
employment or consulting relationship with the Taleo (the “No-Inducement”), and
(ii) not solicit, divert or take away or attempt to solicit, divert or take away
the business of any customer or prospective customer of the Taleo (the
“No-Solicit”).  If Executive breaches the No-Inducement or No-Solicit, all
payments and benefits to which Executive otherwise may be entitled pursuant to
Section 6 will cease immediately and shall be repaid to Taleo.  Executive
acknowledges that the time, geographic and scope limitations of Execuitve’s
obligations under this section that are to be reflected in a separation
agreement are reasonable, especially in light of the Taleo’s desire to protect
its Confidential Information and the Severance and other benefits set forth
herein, and that Executive will not be precluded from gainful employment as a
result of the obligations of this section.  In the event the provisions of this
section are deemed to exceed the time, geographic or scope limitations permitted
by applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such
law.  The covenants contained in this section shall be construed as a series of
separate covenants, one for each city, town, suburb and state within the
geographical area.  For purposes of this section, “geographical area” shall mean
(i) all cities, towns and suburbs in Executive’s state or province or territory
of residence; (ii) all other states/provinces in the United States of America or
Canada  from which the Company derived revenue at any time during the two-year
period prior to the date of the termination of Executive’s relationship with the
Company, and (iii) all other provinces, states, cities or other political
subdivision of each country from which the Company derived revenue at any time
during the two-year period prior to the date of the termination of Executive’s
relationship with the Company.





SECTION 7 – NONDISCLOSURE, NON-USE & IP ASSIGNMENT


7.1  
Confidentiality. The Executive will not, at any time, whether during or
subsequent to his/her employment hereunder, directly or indirectly, disclose or
furnish to any other person, firm or corporation, or use on behalf of
himself/herself or any other person, firm or corporation, any confidential or
proprietary information acquired by the Executive in the course of his/her
employment with Taleo, including, without limiting the generality of the
foregoing, product design, product roadmaps, future product plans, contractual
details relating to current Taleo clients, buying habits of present and
prospective clients of Taleo, pricing and sales policy, techniques and concepts,
the names of customers or prospective customers of Taleo or of any person, firm
or corporation who or which have or shall have treated or dealt with Taleo or
any of its subsidiaries or affiliated companies, any other information acquired
by the Executive regarding the methods of conducting the business of Taleo and
any of its subsidiaries and/or affiliates, any information regarding the
company's methods of research and development, of obtaining business, of
manufacturing, of providing or advertising products or services, or of obtaining
customers, trade secrets and other confidential information concerning the
business operations of Taleo or any company and/or entity affiliated with Taleo,
except to the extent that such information is already generally known in the
public domain.



7.2  
Former Employer Information.  Executive agrees, during employment with Taleo,
not to improperly use or disclose any proprietary information or trade secrets
of any former or concurrent employer or other person or entity and that
Executive will not bring onto the premises of Taleo any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.


 
 

--------------------------------------------------------------------------------

 

Third Party Information.  Executive recognizes that Taleo has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on Taleo’s part to maintain the confidentiality of
such information and to use it only for certain limited purposes.  Executive
agrees to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out work for the Taleo consistent with
Taleo’s agreement with such third party.


7.3  
Assignment of Inventions.     Executive agrees to promptly make full written
disclosure to Taleo, will hold in trust for the sole right and benefit of the
Taleo and hereby assigns to the Taleo, or its designee, all right, title and
interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of Taleo (collectively referred to as
“Inventions”).  Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with Taleo and
which are protectible by copyright are “works made for hire” as that term is
defined in the relevant copyright act.



7.4  
Inventions Retained and Licensed.   Executive has attached hereto, as Schedule
A, a list of all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with Taleo (collectively referred to as “Prior Inventions”), which belong to
Executive, which relate to Taleo’s proposed business, products or research and
development, and which are not assigned to Taleo hereunder; or, if no such list
is attached, Executive represents that there are no such Prior Inventions.  If
in the course of Executive’s employment with Taleo, Executive incorporates into
a Taleo product, process or machine a Prior Invention owned by Emoloyee or in
which Executive has an interest, Taleo is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, and sell such Prior Invention as part of or in
connection with such product, process or machine.



7.5  
Maintenance of Records.   Executive agrees to keep and maintain adequate and
current written records of all Inventions made by Executive (solely or jointly
with others) during the term of my employment with Taleo.  The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by Taleo.  The records will be available to and remain the sole
property of Taleo at all times.



7.6  
Patent and Copyright Registrations.   Executive agrees to assist Taleo, or its
designee, at Taleo’s expense, in every proper way to secure Taleo’s rights in
the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Taleo of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Taleo shall deem necessary in order
to apply for and obtain such rights and in order to assign and convey to Taleo,
its successors, assigns, and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto.  Executive
further agrees that Executive’s obligation to execute or cause to be executed,
when it is in Executive’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.  If Taleo is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any Canadian
or foreign patents or copyright registrations covering Inventions or original
works of authorship assigned to Taleo as above, then Executive hereby
irrevocably designate and appoint Taleo and its duly authorized officers and
agents as Executive’s agent and attorney in fact, to act for and in Executive’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive.



7.7  
Return of Taleo Documents.  Executive agrees that, at the time of leaving the
employ of Taleo, Executive will deliver to Taleo (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to
Executive’s employment with Taleo or otherwise belonging to Taleo, its
successors or assigns.


 
 

--------------------------------------------------------------------------------

 

7.8  
 



SECTION 8 – GENERAL PROVISIONS


8.1
The Executive authorizes Taleo to deduct from any payment due to the Executive
at any time, including a termination payment, any amounts owed to Taleo by
reason of purchases, advances, loans or in recompense for damage to or loss of
Taleo's property or in recompense for damage to Taleo as a result of the
Executive's breach of any term of the present Contract of Employment, save only
that this provision shall be applied so as not to conflict with any applicable
legislation.



8.2
The provisions of this Contract of Employment shall be governed and interpreted
in accordance with the laws                                       of the
Province of Quebec.



8.3
The waiver by Taleo of any breach of any provision of this Contract of
Employment by the Executive shall not operate or be construed as a waiver of any
subsequent breach by the Executive.



8.4
This Contract of Employment constitutes the entire agreement between the parties
with respect to the employment of the Executive and any and/or all previous
agreements, written or oral, express or implied between the parties or on their
behalf relating to the employment of the Executive by Taleo are terminated and
cancelled and each of the parties releases and forever discharges the other of
and from all manner of actions, causes of action, claims and demands whatsoever
under or in respect of any such agreement. With respect to stock options, awards
of restricted stock or restricted stock units or other forms of compensatory
equity granted on or after the date hereof, the acceleration of vesting
provisions provided herein will apply to such awards except to the extent
otherwise explicitly provided in the applicable equity award agreement.



8.5
Any modification to this Contract of Employment must be in writing and signed by
the parties, or it shall have no effect and shall be void.



8.6
In the event that any provision in this Contract of Employment shall be deemed
void or invalid by a Court of competent jurisdiction, the remaining provisions
shall be and remain in full force and effect.



8.7  
The rights which accrue to Taleo under this Contract of Employment shall pass to
its successors or assigns. The rights of the Executive under this Contract of
Employment are not assignable or transferable in any manner.



8.8  
Indemnification and Insurance.  Executive will be covered under the Taleo’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Taleo’s bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement,
with such insurance coverage and indemnification to be in accordance with the
Taleo’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Taleo senior executive officer or director.





8.9  
The Executive acknowledges that he has read and understands this Contract of
Employment, and further acknowledges that he has had the opportunity to obtain
independent legal advice with respect to it.



8.10  
This Agreement may be executed in counterparts and may be exchanged by facsimile
or electronically scanned and emailed copy.  Each such counterpart shall be
deemed to be an original and all such counterparts together shall constitute one
and the same Agreement.



8.11  
The parties hereto have requested that this Contract of Employment be drafted in
the English language. Les               parties aux présentes ont demandé à ce
que le présent Contrat d'Emploi soit rédigé en anglais.









IN WITNESS WHEREOF, THE PARTIES HERETO HAVE SIGNED THIS AGREEMENT THIS    18th
DAY OF _January 2010.


/s/ Michael Gregoire
 
/s/ Guy Gauvin
Taleo (CANADA) INC.
 
Guy Gauvin
Signature of Authorized Representative
   



 


 


 


 
[SIGNATURE PAGE TO GUY GAUVIN EMPLOYMENT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Schedule A




List of Prior Inventions, Designs and Original Works of Authorship
 


 
Title                               Date                     Identifying Number
of Brief Description


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
__ü_ No invention or improvements
 
____ Additional sheets attached
 



 
Signature of Executive:
/s/ Guy Gauvin
   
Printed Name of Executive:
Guy Gauvin
   
Date:
January 12th 2010


    

 
 

--------------------------------------------------------------------------------

 

Appendix A
 
Notwithstanding anything to the contrary set forth in the Agreement, in the
event that Executive becomes subject to U.S. taxation such that Executive
becomes or may become subject to Section 409A of the U.S. Internal Revenue Code
of 1986, as amended, and any final regulations and official guidance promulgated
thereunder (together, “Section 409A”), the following terms and conditions shall
apply to this Agreement.  For the avoidance of doubt, this Appendix A shall not
become effective so long as Executive is not subject to U.S. taxation or
otherwise is exempt from the requirements of Section 409A.  Reference to any
Section of the Agreement referenced in this Appendix A shall be in reference to
such Section as amended herein.


The following sections are added as Sections 8.12 and 8.13 of the Agreement,
immediately following Section 8.11:


 
“8.12           Section 409A.


 
 
(a)
Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.  Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to U.S. Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

 
 
(b)
Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, in the event of Executive’s death following
Executive’s separation from service but prior to the six (6) month anniversary
of Executive’s separation from service (or any later delay date), then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under the Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the U.S. Treasury Regulations.

 
 
(c)
Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement.  Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement.  For purposes of this
subsection (c), “Section 409A Limit” will mean the lesser of two (2) times: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during Taleo’s taxable year preceding Taleo’s taxable year of
Executive’s separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

 

 
 

--------------------------------------------------------------------------------

 

 
(d)
The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided under
the Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities herein will be interpreted to so comply.  Executive and
Taleo agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 


8.13  
Parachutes Payments Under U.S. Tax Code.  Notwithstanding any other provisions
of this Agreement to the contrary, in the event that any payments or benefits
received or to be received by Executive in connection with Executive’s
employment with Company (or termination thereof) would subject Executive to the
excise tax imposed under Section 4999 of the U.S. Internal Revenue Code of 1986,
as amended (the “Excise Tax”), and if the net-after tax amount (taking into
account all applicable taxes payable by Executive, including without limitation
any Excise Tax) that Executive would receive with respect to such payments or
benefits is less than the net-after tax amount Executive would receive if the
amount of such payments and benefits were reduced to the maximum amount which
could otherwise be payable to Executive without the imposition of the Excise
Tax, then, and only the extent necessary to eliminate the imposition of the
Excise Tax, such payments and benefits shall be so reduced. Any reduction in
payments and/or benefits required by this Section 8.13 will occur in the
following order: (a) reduction of cash payments; (b) reduction of vesting
acceleration of equity awards; and (c) reduction of other benefits paid or
provided to Executive.  In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant for Executive’s equity awards.  If two or
more equity awards are granted on the same date, each award will be reduced on a
pro-rata basis. In no event shall the Executive have any discretion with respect
to the ordering of payment reductions.



Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 8.13 will be made in writing by a nationally
recognized certified public accounting firm selected by the Company, the
Company’s legal counsel or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes.


For purposes of making the calculations required by this Section 8.13, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the U.S. Internal
Revenue Code.  The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 8.13.  The Company will bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 8.13.”


 


 

 
 

--------------------------------------------------------------------------------

 
